IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                          __________________

                             No. 95-50446
                           Summary Calendar
                          __________________


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

RANULFO PINEDA,

                                         Defendant-Appellant.



                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. SA-94-CV-1018
                         - - - - - - - - - -
                          November 16, 1995
Before DAVIS, BARKSDALE AND DeMOSS, Circuit Judges.

PER CURIAM:*

     This is an appeal from the denial of appellant's motion to

vacate, correct, or set aside his sentence under 28 U.S.C. § 2255.

He argues that he did not knowingly and voluntarily waive his right

to file § 2255 motions in his plea agreement; his guilty plea was

not knowingly and voluntarily entered because written Spanish

translations   of   the   indictment   and   plea   agreement   were   not

provided; his sentence should be reduced under 18 U.S.C. § 3553(f);


     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
                           No. 95-50446
                                -2-

and the sentencing court violated Fed. R. Crim. P. 32 by sentencing

him before a Presentence Report was prepared.    For the first three

claims, we have reviewed the record and the district court's

opinion and find no reversible error.     Accordingly, we affirm for

essentially the reasons given by the district court. United States

v. Pineda, No. A-94-CV-1018 (W.D. Tex. May 31, 1995).    We decline

to address the last claim because it is raised for the first time

in an appeal from the denial of a habeas corpus petition.     United

States v. Houston, 745 F.2d 333, 334 (5th Cir. 1984), cert. denied,

470 U.S. 1008 (1985). Because Appellant's motion for leave to file

an out-of-time reply brief does not set forth any arguments that

were not previously raised in appellant's brief, the motion is

DENIED.

     AFFIRMED.